Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of L.B., A.B., and D.B.,              Appeal from the 276th District Court of
Children                                              Marion County, Texas (Tr. Ct. No.
                                                      1700136).        Memorandum         Opinion
No. 06-19-00025-CV                                    delivered by Chief Justice Morriss, Justice
                                                      Burgess and Justice Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JULY 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk